C




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                        NORTHERN DIVISION
    TERRY G. WATSON,                                   )
                                                       )
              Plaintiff,                               )
                                                       )
        v.                                             )        No. 2:16-CV71 HEA
                                                       )
    KAREY L. WITTY, et al.,                            )
                                                       )
              Defendant.                               )
                                                       )
                                OPINION, MEMORANDUM AND ORDER

             Plaintiff submitted a notice of appeal without either paying the filing fee or submitting a

    motion to proceed in forma pauperis. The United States Court of Appeals for the Eighth Circuit has

    remanded the case for a determination of plaintiff's in forma pauperis status.

             Accordingly,

             IT IS HEREBY ORDERED that plaintiff shall either pay the $505 appellate filing fee or

    submit a motion to proceed in forma pauperis within thirty (30) days of the date of this Order.

             IT IS FURTHER ORDERED that if plaintiff submits a motion to proceed in forma

    pauperis, he must also submit a certified copy of his prison account statement for the six-month

    period immediately preceding the filing of his notice of appeal.

             IT IS FURTHER ORDERED that the Clerk shall mail plaintiff a copy of the Court's form

    motion to proceed in forma pauperis.




             IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court
will deny in forma pauperis status.

       Dated this 3rd day of September, 2019.


                                                  __________________________________
                                                    HENRY EDWARD AUTREY
                                                  UNITED STATES DISTRICT JUDGE




                                                -2-
